 1                                              THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE

10   SEVEN, LLC D/B/A SEVEN, individually and
     on behalf of all others similarly situated,          Case No.: 2:21-cv-00432-BJR
11
                          Plaintiff,                      ORDER RE: STIPULATION OF
12                                                        EXTENSION OF TIME TO
                                                          ANSWER AND FRCP 26(f)
           v.                                             DEADLINES
13

14   ACE PROPERTY AND CASUALTY
     INSURANCE COMPANY,
15

16                        Defendant.

17

18          This matter came before this Court upon Stipulation of the Parties for an Extension of

19   Time To Answer. The Court has considered all pleadings filed in this action and:

20                           I.    STIPULATION OF TIME TO ANSWER

21      Being fully advised in this matter. IT IS HEREBY ORDERED that:

22       1. Defend

23           until May 24, 2021, to move, plead, or otherwise respond to the Complaint filed by

24           Plaintiff.

25       2. The parties are granted an extension to May 24, 2021, to participate in the FRCP 26(f)

26           scheduling conference.




                                                  1
 1   3. The parties are granted an extension to June 7, 2021, to file their Initial Disclosures

 2      pursuant to FRCP 26(a)(1).

 3   4. The parties are granted an extension to June 14, 2021, to submit their combined Joint

 4      Status Report and Discovery Plan pursuant to FRCP 26(f).

 5
        DONE AND ORDERED this 30th day of April, 2021.
 6

 7
                                                      ___________________________
 8                                             THE HON. BARBARA J. ROTHSTEIN
                                               Judge of United States District Court
 9                                             Western District of Washington, at Seattle
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                2
